Hurt, Judge.
This is a scire facias case. The writ of scire facias serves the purpose of a citation, and petition. The State by the writ declares upon a forfeited recognizance. Upon the trial the State relied upon a forfeited bond. In this there was a fatal variance in the pleading and proof.
Again, the citation fails to give the date of the recognizance (Art. 448, subdiv. 4, Code Crim. Proc.), but as there was no exception taken to it on this ground, it comes too late after answer to the merits.
Because of the variance between the pleadings and proof, the judgment is reversed and the cause remanded.

Reversed and remanded.